 1                              UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 NORBERT BILLARD,                                          Case No.: 2:18-cv-182-APG-PAL

 4          Plaintiff,                                            Order Dismissing Case

 5 v.                                                                  [ECF No. 35]

 6 STATE FARM LIFE INSURANCE
   COMPANY,
 7
        Defendant.
 8

 9         The parties’ Stipulation of Dismissal (ECF No. 35) is GRANTED.

10         IT IS HEREBY ORDERED this case is dismissed with prejudice. Each party is

11 responsible for its own attorney’s fees and costs. The Clerk of Court is instructed to close this

12 case.

13         Dated: October 18, 2018.

14                                                       ____________________________
                                                         ANDREW P. GORDON
15                                                       UNITED STATES DISTRICT JUDGE

16

17

18

19

20

21

22

23
